IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37423

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 640
                                                )
       Plaintiff-Respondent,                    )     Filed: September 10, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
RICHARD CAMARILLO,                              )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of two years, for possession of a controlled substance,
       dismissed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                      Before LANSING, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Richard Camarillo pled guilty to possession of a controlled substance.         I.C. § 37-
2732(c)(1). The parties entered into a binding I.C.R. 11 plea agreement. Pursuant to the
agreement and in exchange for Camarillo’s guilty plea, the state dismissed an additional charge,
agreed not to file a habitual violator enhancement, and agreed to recommend a unified sentence
of seven years, with four years fixed. Camarillo waived his right to appeal his sentence provided
that the district court did not exceed the state’s recommendation. The district court sentenced
Camarillo to a unified term of seven years, with a minimum period of confinement of two years.
Camarillo appeals.



                                               1
       We hold that Camarillo’s appellate challenge to the excessiveness of his sentence has
been waived by his plea agreement. See I.C.R. 11(f)(1); State v. Rodriguez, 142 Idaho 786, 787,
133 P.3d 1251, 1252 (Ct. App. 2006). Camarillo’s plea agreement contained a clause by which
Camarillo waived his right to appeal his sentence. Accordingly, we dismiss Camarillo’s appeal.




                                               2